Case 1:20-cv-22508-JEM Document 29-2 Entered on FLSD Docket 09/28/2020 Page 1 of 4




                             Exhibit B
Case 1:20-cv-22508-JEM Document 29-2 Entered on FLSD Docket 09/28/2020 Page 2 of 4


    From:                Fausto Sanchez
    To:                  "Lauren Luck"
    Subject:             RE: SERVICE OF COURT DOCUMENTS - UNIR LLC, et al v. Laura Ricci, et al, Case No.: 20-cv-22508
    Date:                Thursday, August 6, 2020 12:03:00 PM
    Attachments:         2020-06-18 Complaint_Final_Unredacted.pdf
                         image001.png
                         2020-06-18 Exhibit A to Complaint.pdf
                         2020-06-18 Exhibit B to Complaint.pdf
                         2020-06-18 Exhibit C to Complaint.pdf


    Lauren:

    Attached please find the unredacted versions of the Complaint and exhibits. These are the same
    copies that were previously sent to you on June 18, 2020.

    Regards,

    Fausto Sanchez
    Partner




    1200 Brickell Avenue, Ste. 750
    Miami, Florida 33131
    Tel: (305) 925-9947
    Email: fsanchez@sfl-law.com
    Website: www.sfl-law.com

    CONFIDENTIALITY NOTICE: This message and any attachments are intended only for the addressee and may contain
    information that is privileged and confidential. If you have received this message in error, please do not read, use, copy,
    distribute, or disclose the contents of the message and any attachments. Instead, please delete the message and any
    attachments and notify the sender immediately. Thank you.


    From: Lauren Luck <lauren@laurenluck.com>
    Sent: Thursday, August 6, 2020 11:56 AM
    To: Fausto Sanchez <fsanchez@sfl-law.com>
    Subject: Re: SERVICE OF COURT DOCUMENTS - UNIR LLC, et al v. Laura Ricci, et al, Case No.: 20-cv-
    22508

    The complaint I saw was redacted throughout. Please send me unredacted. Thanks.

    Very truly yours,



    Lauren Luck, Esq.
    Lauren Luck, P.A.
    175 S.W. 7th St., Ste. 2020
    Miami, FL 33130
    Tel. (305) 929-8316
    Cell (954) 644-9887
    Fax (305) 938-0818
Case 1:20-cv-22508-JEM Document 29-2 Entered on FLSD Docket 09/28/2020 Page 3 of 4




        On Aug 6, 2020, at 11:50 AM, Fausto Sanchez <fsanchez@sfl-law.com> wrote:


        The unredacted version of which document? I previously sent you the unredacted
        exhibits.

        Regards,

        Fausto Sanchez
        Partner

        <image002.png>
        1200 Brickell Avenue, Ste. 750
        Miami, Florida 33131
        Tel: (305) 925-9947
        Email: fsanchez@sfl-law.com
        Website: www.sfl-law.com

        CONFIDENTIALITY NOTICE: This message and any attachments are intended only for the addressee and
        may contain information that is privileged and confidential. If you have received this message in error, please
        do not read, use, copy, distribute, or disclose the contents of the message and any attachments. Instead, please
        delete the message and any attachments and notify the sender immediately. Thank you.


        From: Lauren Luck <lauren@laurenluck.com>
        Sent: Thursday, August 6, 2020 11:10 AM
        To: Fausto Sanchez <fsanchez@sfl-law.com>
        Subject: RE: SERVICE OF COURT DOCUMENTS - UNIR LLC, et al v. Laura Ricci, et al, Case
        No.: 20-cv-22508

        We will be representing her. Can you send me the unredacted version?



        Very truly yours,

        Lauren J. Luck, Esq.
        Lauren Luck, P.A.
        175 S.W. 7th St., Ste. 2020
        Miami, FL 33130
        Tel. (305) 929-8316
        Cell (954) 644-9887
        Fax (305) 938-0818
        THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO
        WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS PRIVILEGED,
        CONFIDENTIAL AND EXEMPT FROM DISCLOSURE UNDER APPLICABLE LAW. If the
        reader of this message is not the intended recipient or agent responsible for delivering
        the message to the intended recipient, you are hereby notified that any dissemination
        or copying of this communication is strictly prohibited. If you have received this
Case 1:20-cv-22508-JEM Document 29-2 Entered on FLSD Docket 09/28/2020 Page 4 of 4


        electronic transmission in error, please delete it from your system without copying it,
        and notify the sender by reply e-mail or by calling (305) 929-8316.




        From: Fausto Sanchez <fsanchez@sfl-law.com>
        Sent: Tuesday, August 4, 2020 2:18 PM
        To: Lauren Luck <lauren@laurenluck.com>
        Subject: SERVICE OF COURT DOCUMENTS - UNIR LLC, et al v. Laura Ricci, et al, Case
        No.: 20-cv-22508

        Lauren:

        Your client was served by email today. Will you be appearing on her behalf in the
        litigation or will she be hiring separate counsel to respond to the Complaint? Please
        advise.

        Regards,

        Fausto Sanchez
        Partner

        <image003.png>
        1200 Brickell Avenue, Ste. 750
        Miami, Florida 33131
        Tel: (305) 925-9947
        Email: fsanchez@sfl-law.com
        Website: www.sfl-law.com

        CONFIDENTIALITY NOTICE: This message and any attachments are intended only for the addressee and
        may contain information that is privileged and confidential. If you have received this message in error, please
        do not read, use, copy, distribute, or disclose the contents of the message and any attachments. Instead, please
        delete the message and any attachments and notify the sender immediately. Thank you.
